Exhibit 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Rider Exploration, Inc. (An Exploration Stage Company), of our report dated April 7, 2010 on our audit of the financial statements of Rider Exploration, Inc. as of October 31, 2009 and 2008, and the related statements of operations, stockholders’ equity and cash flows for the years then ended, and since inception on May 17, 2007 through October 31,2009, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 15, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
